EMPLOYMENT AGREEMENT

This Employment Agreement, effective as of August 5, 2004, is by and between
MENTOR Corporation ("COMPANY"), with its executive offices at 201 Mentor Drive,
Santa Barbara, California 93111, and Cathy Ullery ("EMPLOYEE") of 2591 Deer Hill
Lane, Solvang, California 93463.

RECITALS

COMPANY is in the business of manufacturing and selling medical devices and
related products. EMPLOYEE has experience in this business and possesses
valuable skills and experience, which will be used in advancing COMPANY's
interests. EMPLOYEE is willing to be engaged by COMPANY and COMPANY is willing
to engage EMPLOYEE in an executive capacity responsible for ALL HUMAN RESOURCES
functions of COMPANY, upon the terms and conditions set forth in this Agreement.

AGREEMENT

EMPLOYEE and COMPANY, intending to be legally bound, agree as follows:

1.         SERVICES

1.1       General Services.

1.1.1  Company shall employ EMPLOYEE as VICE PRESIDENT OF HUMAN RESOURCES.
EMPLOYEE shall perform the duties customarily performed by one holding such
position in a similar business as that engaged in by COMPANY.  To the extent
that they do not reduce the scope of the responsibilities described above,
EMPLOYEE's duties may change from time to time on reasonable notice, based on
the needs of COMPANY and EMPLOYEE's skills as determined by COMPANY.  These
duties shall hereinafter be referred to as "Services."  EMPLOYEE shall report
directly to the President/CEO of Mentor Corporation.

1.1.2   In the event that EMPLOYEE shall from time to time serve COMPANY as a
director or shall serve in any other office during the term of this Agreement;
EMPLOYEE shall serve in such capacities without further compensation.

1.1.3.  EMPLOYEE shall devote her entire working time, attention, and energies
to the business of COMPANY, and shall not, during the term of this Agreement, be
engaged in any other business activity whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, without the prior written
consent of the Board of Directors of COMPANY.  This shall not be construed as
preventing EMPLOYEE from investing her assets in a form or manner that does not
require any services on the part of EMPLOYEE in the operation or affairs of the
entities in which such investments are made, or from engaging in such civic,
charitable, religious, or political activities that do not interfere with the
performance of EMPLOYEE's duties hereunder. 

 

1

--------------------------------------------------------------------------------



 

1.2       Best Abilities.  EMPLOYEE shall serve COMPANY faithfully and to the
best of EMPLOYEE's ability.  EMPLOYEE shall use EMPLOYEE's best abilities to
perform the Services.  Employee shall act at all times according to what
EMPLOYEE reasonably believes is in the best interests of COMPANY.

1.3       Corporate Authority.   EMPLOYEE, as an executive officer, shall comply
with all laws and regulations applicable to EMPLOYEE as a result of this
Agreement, including, but not limited to, the Securities Act of 1933 and
Securities Act of 1934. Prior to the execution of this Agreement, EMPLOYEE has
received and reviewed COMPANY's Policies and Procedures and COMPANY's Employee
Handbook.  EMPLOYEE shall comply with COMPANY's Policies and Procedures, and
practices now in effect or as later amended or adopted by COMPANY, as required
of similarly-situated executives of COMPANY.

2.         TERM

This Agreement shall commence upon the execution of this Agreement and shall
continue until terminated as provided in Section 4 of this Agreement. 

3.         COMPENSATION AND BENEFITS

3.1  Compensation.  EMPLOYEE's total compensation consists of base salary, bonus
potential, stock options, and medical and other benefits generally provided to
employees of COMPANY.  Any compensation paid to EMPLOYEE shall be pursuant to
COMPANY's policies and practices for exempt employees and shall be subject to
all applicable laws and requirements regarding the withholding of federal, state
and/or local taxes.  Compensation provided in this Agreement is full payment for
Services and EMPLOYEE shall receive no additional compensation for extraordinary
services unless otherwise authorized.  EMPLOYEE's entire compensation package
will be reviewed annually by the Compensation Committee of the Board of
Directors, a practice which is consistent with COMPANY's Executive Compensation
Program.

3.1.1  Base Compensation.  COMPANY agrees to pay EMPLOYEE an annualized base
salary of TWO HUNDRED THOUSAND DOLLARS AND NO CENTS ($200,000.) less applicable
withholdings, payable in equal installments no less frequently than
semi-monthly. 

 

2

--------------------------------------------------------------------------------



 

3.1.2    Cash Incentive Bonus.  EMPLOYEE shall be eligible for a cash incentive
bonus of up to FORTY (40) Percent of EMPLOYEE's annual base salary, subject to
applicable withholdings and subject to approval by COMPANY's Compensation
Committee and Board of Directors.  Any cash incentive bonus shall accrue and
become payable to EMPLOYEE only if EMPLOYEE is employed with COMPANY on the last
day of the fiscal year for which the cash incentive bonus is calculated.

3.1.3    Stock Options. Based upon satisfactory performance, under the Plan,
COMPANY expects that EMPLOYEE will qualify for grants of options to acquire
common stock of COMPANY subject to determination by the Board of Directors, of
an amount which is consistent with COMPANY's Executive Compensation Program. 
Any such grants shall also be subject to performance considerations as well as
the determination of the Board of Directors.

3.2   Business Expenses.  COMPANY shall reimburse EMPLOYEE for business expenses
reasonably incurred in performing Services according to COMPANY's Expense
Reimbursement Policy.

3.3   Additional Benefits.  COMPANY shall provide EMPLOYEE those additional
benefits normally granted by COMPANY to its employees subject to eligibility
requirements applicable to each benefit.  COMPANY has no obligation to provide
any other benefits unless provided for in this Agreement. Currently COMPANY
provides major medical, dental, life, salary continuation, long term disability
benefits and eligibility to participate in COMPANY's 401(k) plan.

3.4   Vacation.  Employee shall accrue vacation equal to TWENTY (20) days per
year, at the rate of approximately 1.67 days per month.  The time or times for
such vacation shall be selected by EMPLOYEE and approved by the President and
Chief Executive Officer of COMPANY.

4.  TERMINATION

4.1   Circumstances Of Termination.  This Agreement and the employment
relationship between COMPANY and EMPLOYEE may be terminated as follows:

4.1.1    Death.  This Agreement shall terminate upon EMPLOYEE's death, effective
as of the date of EMPLOYEE's death.

4.1.2    Disability.  COMPANY may, at its option, either suspend compensation
payments or terminate this Agreement due to EMPLOYEE's Disability if EMPLOYEE is
incapable, even with reasonable accommodation by COMPANY, of performing the
Services because of accident, injury, or physical or mental illness for ONE
HUNDRED EIGHTY (180) consecutive days, or is unable or shall have failed to
perform the Services for a total period of ONE HUNDRED EIGHTY (180) within a
TWELVE (12) month period, regardless of whether such days are consecutive.  If
COMPANY suspends compensation payments because of EMPLOYEE's Disability, COMPANY
shall resume compensation payments when EMPLOYEE resumes performance of the
Services.  If COMPANY elects to terminate this Agreement due to EMPLOYEE's
Disability, it must first give EMPLOYEE TEN (10) WORKING days advance written
notice.

 

3

--------------------------------------------------------------------------------



 

4.1.3    Discontinuance Of Business.  If COMPANY discontinues operating its
business, this Agreement shall terminate as of the last day of the month on
which COMPANY ceases its entire operations with the same effect as if that last
date were originally established as termination date of this Agreement.

4.1.4    For Cause.  COMPANY may terminate this Agreement without advance notice
for Cause.  For the purpose of this Agreement, "Cause" shall mean any failure to
comply in any material respect with this Agreement or any Agreement incorporated
herein; personal or professional misconduct by EMPLOYEE (including, but not
limited to, criminal activity or gross or willful neglect of duty); breach of
EMPLOYEE's fiduciary duty to the COMPANY; conduct which threatens public health
or safety, or threatens to do immediate or substantial harm to COMPANY's
business or reputation; or any other misconduct, deficiency, failure of
performance, breach or default, reasonably capable of being remedied or
corrected by EMPLOYEE.  To the extent that a breach pursuant to this Section
4.1.4 is curable by EMPLOYEE without harm to COMPANY and/or it's reputation,
COMPANY shall, instead of immediately terminating EMPLOYEE pursuant to this
Agreement, provide   EMPLOYEE with notice of such breach, specifying the actions
required to cure such breach, and EMPLOYEE shall have ten (10) days to cure such
breach by performing the actions so specified.  If  EMPLOYEE fails to cure such
breach within the ten (10) day period, COMPANY may terminate this Agreement
without further notice. COMPANY's exercise of its right to terminate under this
section shall be without prejudice to any other remedy to which COMPANY may be
entitled at law, in equity, or under this Agreement.

4.1.5.   For Convenience Of Party; Resignation by EMPLOYEE for Good Reason. 
This Agreement and employment relationship is terminable by either party, for
convenience, with or without cause, including but not limited to resignation by
EMPLOYEE for Good Reason, at any time upon THIRTY (30) days' advance written
notice to the other party. For purposes of this Agreement, "Good Reason" shall
mean the occurrence of any of the following without EMPLOYEE's express written
consent: (i) a significant reduction of EMPLOYEE's material duties, position, 
or responsibilities as provided in this Agreement, or the removal of EMPLOYEE
from the position, duties, and responsibilities contemplated by this Agreement;
(ii) a reduction in Base Compensation or Cash Incentive Bonus other than a
one-time reduction of not more than 10% that also is applied to substantially
all other senior executives at the COMPANY; (iii) a material reduction in
EMPLOYEE's benefits as compared to the benefits in effect on the Effective Date;
(iv) EMPLOYEE must perform a significant portion of her duties at a location
other than at COMPANY headquarters; or (v) COMPANY headquarters are relocated
more than 50 miles from the current location in Santa Barbara, California.

 

4

--------------------------------------------------------------------------------



 

4.1.6.   Change of Control.  If employment is terminated within TWELVE (12)
months after the occurrence of any of the events described as a Change of
Control under the provisions of the Long-Term Incentive Plan as then defined at
the time of such Change of Control,  EMPLOYEE shall be entitled to severance
compensation pursuant to Section 4.2.6 (i) and (ii),  and (iii).

4.2       EMPLOYEE's Rights Upon Termination

4.2.1    Death.  Upon termination of this Agreement because of death of EMPLOYEE
pursuant to Section 4.1.1 above, COMPANY shall have no further obligation to
EMPLOYEE under the Agreement except to distribute to EMPLOYEE's estate or
designated beneficiary any unpaid compensation and reimbursable expenses, less
applicable withholdings, owed to EMPLOYEE prior to the date of EMPLOYEE's death.

4.2.2    Disability.   Upon termination of this Agreement because of Disability
of EMPLOYEE pursuant to Sections 4.1.2 above, COMPANY shall have no further
obligation to EMPLOYEE under the Agreement except to distribute to EMPLOYEE's
estate or designated beneficiary any unpaid compensation and reimbursable
expenses, less applicable withholdings, owed to EMPLOYEE prior to the date of
EMPLOYEE's termination due to Disability.

4.2.3    Discontinuance Of Business.  Upon termination of this Agreement because
of discontinuation of COMPANY's business pursuant to Section 4.1.3, COMPANY
shall have no further obligation to EMPLOYEE under the Agreement except to
distribute to EMPLOYEE any unpaid compensation and reimbursable expenses, less
applicable withholdings, owed to EMPLOYEE prior to the date of termination of
this Agreement.

 

5

--------------------------------------------------------------------------------



 

4.2.4    Termination With Cause.  Upon termination of EMPLOYEE's employment for
Cause pursuant to Section 4.1.4, COMPANY shall have no further obligation to
EMPLOYEE under this Agreement except to distribute to EMPLOYEE:

i. Any compensation and reimbursable expenses owed to EMPLOYEE by COMPANY
through the termination date, less applicable withholdings; and

ii. Severance compensation as provided for in COMPANY's Severance Policy, if
any, less applicable withholdings.

4.2.5    Termination Without Cause; Resignation for Good Reason.  Upon
termination of EMPLOYEE's employment by COMPANY without cause pursuant to
Section 4.1.5, or if EMPLOYEE terminates this Agreement at any time for Good
Reason, COMPANY shall have no further obligation to EMPLOYEE under this
Agreement except to distribute to EMPLOYEE:

i.          Any compensation then due EMPLOYEE in accordance with Section 3.1.1
, and reimbursable expenses owed by COMPANY to EMPLOYEE through the termination
date, less applicable withholdings; and

ii.         Payment of full COBRA premium for TWELVE (12) months following
termination.  Should EMPLOYEE discontinue COBRA coverage or elect alternative
coverage, a cash payment will not be provided in lieu of payment of premium; and

iii.         Severance compensation totaling TWELVE- (12) months base pay, plus
ONE (1) month base pay for each full year of service, determined at EMPLOYEE's
then-current rate of base pay.  In consideration for this severance
compensation, EMPLOYEE, on behalf of herself, her agents, heirs, executors,
administrators, and assigns, expressly releases and forever discharges COMPANY
and its successors and assigns, and all of its respective agents, directors,
officers, partners, employees, representatives, insurers, attorneys, parent
companies, subsidiaries, affiliates, and joint ventures, and each of them, from
any and all claims based upon acts or events that occurred on or before the date
on which EMPLOYEE accepts the severance compensation, including any claim
arising under any state or federal statute or common law, including, but not
limited to, Title VII of the Civil Rights Act of 1964, 42 U.S.C. " 2000e, et
seq., the Americans with Disabilities Act, 42 U.S.C. " 12101, et seq., the Age
Discrimination in Employment Act, 29 U.S.C. " 623, et. seq., the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. " 2101, et. seq., and the
California Fair Employment and Housing Act, Cal. Gov't Code " 12940, et seq.
EMPLOYEE acknowledges that he is familiar with section 1542 of the California
Civil Code, which reads as follows:

 

6

--------------------------------------------------------------------------------



 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.

EMPLOYEE expressly acknowledges and agrees that she is releasing all known and
unknown claims, and that she is waiving all rights she has or may have under
Civil Code Section 1542 or under any other statute or common law principle of
similar effect.  EMPLOYEE acknowledges that the benefits she is receiving in
exchange for this Release are more than the benefits to which she otherwise
would have been entitled, and that such benefits constitute valid and adequate
consideration for this Release.  EMPLOYEE further acknowledges that she has read
this Release, understands all of its terms, and has consulted with counsel of
her choosing before signing this Agreement. 

Severance compensation pursuant to this paragraph shall be in lieu of any other
severance benefit to which EMPLOYEE would otherwise be entitled, under either
any other provision to this Agreement or any COMPANY policies in effect on the
date of execution of this Agreement.  Severance compensation shall be paid upon
termination of EMPLOYEE's employment and in one lump sum payment at the date of
termination, less applicable withholdings.

4.2.6        Termination Due to Change Of Control.   If employment is terminated
within TWELVE (12) months AFTER any of the events delineated in Section 4.1.6 of
this Agreement ("Change of Control"), COMPANY shall have no further obligation
to EMPLOYEE under this Agreement except to distribute to EMPLOYEE:

 

7

--------------------------------------------------------------------------------



 

i.          Any compensation then due EMPLOYEE in accordance with Section 3.1.1 
and reimbursable expenses owed by COMPANY to EMPLOYEE through the termination
date, less applicable withholdings; and

ii.         A pro-rated share of the Cash Incentive Bonus that would be due to
EMPLOYEE if EMPLOYEE had remained employed with COMPANY through the last day of
the fiscal year for which the cash incentive bonus is calculated, less
applicable withholdings and/or any other applicable bonus or compensation
program as approved by the Board of Directors; and

iii.         Any options awarded and pursuant to the Long-Term Incentive Plan
applicable to EMPLOYEE's option award(s); and

iv.         Payment of full COBRA premium for TWELVE (12) months following
termination. Should EMPLOYEE discontinue COBRA coverage or elect alternative
coverage, a cash payment will not be provided in lieu of payment of premium; and

v.         Severance compensation totaling TWELVE (12) months base pay, plus ONE
(1) month base pay for each full year of service, determined at EMPLOYEE's
then-current rate of base pay.  In consideration for this severance
compensation, EMPLOYEE, on behalf of herself, her agents, heirs, executors,
administrators, and assigns, expressly releases and forever discharges COMPANY
and its successors and assigns, and all of its respective agents, directors,
officers, partners, employees, representatives, insurers, attorneys, parent
companies, subsidiaries, affiliates, and joint ventures, and each of them, from
any and all claims based upon acts or events that occurred on or before the date
on which EMPLOYEE accepts the severance compensation, including any claim
arising under any state or federal statute or common law, including, but not
limited to, Title VII of the Civil Rights Act of 1964, 42 U.S.C. '' 2000e, et
seq., the Americans with Disabilities Act, 42 U.S.C. '' 12101, et seq., the Age
Discrimination in Employment Act, 29 U.S.C. ''  623, et seq., the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. '' 2101, et seq., and the
California Fair Employment and Housing Act, Cal. Gov't Code '' 12940, et seq. 
EMPLOYEE acknowledges that she is familiar with section 1542 of the California
Civil Code, which reads as follows:

 

8

--------------------------------------------------------------------------------



 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.

EMPLOYEE expressly acknowledges and agrees that she is  releasing all known and
unknown claims, and that she is   waiving all rights she has or may have under
Civil Code  Section 1542 or under any other statute or common law principle of
similar effect.  EMPLOYEE acknowledges that the benefits she is receiving in
exchange for this Release are more than the benefits to which she otherwise
would have been entitled, and that such benefits constitute valid and adequate
consideration for this Release.  EMPLOYEE further acknowledges that she has read
this Release, understands all of its terms, and has consulted with counsel of
her choosing before signing this Agreement. 

Severance compensation pursuant to this paragraph shall be in lieu of any other
severance benefit to which EMPLOYEE  would otherwise be entitled, either under
any provision to     this Agreement or  any COMPANY policies in effect on the
date of execution of this Agreement.  Severance compensation shall be paid upon
termination of EMPLOYEE's employment and in one lump sum payment at the date of
termination, less applicable withholdings.

5.         REPRESENTATIONS AND WARRANTIES

5.1  Representations of EMPLOYEE.  EMPLOYEE represents and warrants that
EMPLOYEE has all right, power, authority and capacity, and is free to enter into
this Agreement; that by doing so, EMPLOYEE will not violate or interfere with
the rights of any other person or entity; and that EMPLOYEE is not subject to
any contract, understanding or obligation that will or might prevent, interfere
with or impair the performance of this Agreement by EMPLOYEE.  EMPLOYEE shall
indemnify and hold COMPANY harmless with respect to any losses, liabilities,
demands, claims, fees, expenses, damages and costs (including attorneys' fees
and court costs) resulting from or arising out of any claim or action based upon
EMPLOYEE's entering into this Agreement.

 

9

--------------------------------------------------------------------------------



 

5.2  Representations of COMPANY.  COMPANY represents and warrants that it has
all right, power and authority, without the consent of any other person, to
execute and deliver, and perform its obligations under, this Agreement.  All
corporate and other actions required to be taken by COMPANY to authorize the
execution, delivery and performance of this Agreement and the consummation of
all transactions contemplated hereby have been duly and properly taken.  This
Agreement is the lawful, valid and legally binding obligation of COMPANY
enforceable in accordance with its terms.

5.3  Materiality of Representations.  The representations, warranties and
covenants set forth in this Agreement shall be deemed to be material and to have
been relied upon by the parties hereto.

6.         COVENANTS

6.1  Nondisclosure and Invention Assignment.  EMPLOYEE acknowledges that, as a
result of performing the Services, EMPLOYEE shall have access to confidential
and sensitive information concerning COMPANY's business including, but not
limited to, their business operations, sales and marketing data, and
manufacturing processes.  EMPLOYEE also acknowledges that in the course of
performing the Services, EMPLOYEE may develop new product ideas or inventions as
a result of COMPANY's information.  Accordingly, to preserve COMPANY's
confidential information and to assure it the full benefit of that information,
EMPLOYEE shall, as a condition of employment with COMPANY, execute COMPANY's
standard form of Employee Confidentiality Agreement attached hereto as Exhibit
A, and execute updated versions of the Employee Confidentiality Agreement as it
may be modified from time to time by COMPANY and as may be required of
similarly-situated executives of COMPANY.  The Employee Confidentiality
Agreement is incorporated herein by this reference.  EMPLOYEE's obligations
under the Employee Confidentiality Agreement continue beyond the termination of
this Agreement.

6.2  Covenant Not to Compete.  In addition to the provisions of the Employee
Confidentiality Agreement, EMPLOYEE shall abide by the following covenant not to
compete if COMPANY, at its option upon the termination of this Agreement
(regardless of the reason for the termination), exercises this Covenant Not to
Compete.  COMPANY shall notify EMPLOYEE within ten (10) days of termination of
this Agreement of its intention to exercise this option and make an additional
payment to EMPLOYEE of six (6) months' base pay determined at EMPLOYEE's last
rate of pay with COMPANY.  EMPLOYEE agrees that for a period of one (1) year
following the termination of this Agreement, she shall not directly or
indirectly for EMPLOYEE, or as a member of a partnership, or as an officer,
director, stockholder, employee, or representative of any other entity or
individual, engage, directly or indirectly, in any business activity which is
the same or similar to work engaged in by EMPLOYEE on behalf of COMPANY within
the same geographic territory as EMPLOYEE's work for COMPANY and which is
directly competitive with the business conducted or to EMPLOYEE's knowledge,
contemplated by COMPANY at the time of termination of this Agreement, as defined
in the Employee Confidentiality Agreement incorporated into this Agreement by
reference.  EMPLOYEE may accept employment with an entity competing with COMPANY
only if the business of that entity is diversified and EMPLOYEE is employed
solely with respect to a separately-managed and separately-operated part of that
entity's business that does not compete with COMPANY.  Prior to accepting such
employment, EMPLOYEE and the prospective employer entity shall provide COMPANY
with written assurances reasonably satisfactory to COMPANY that EMPLOYEE will
not render services directly or indirectly to any part of that entity's business
that competes with the business of COMPANY.

 

10

--------------------------------------------------------------------------------



 

6.3  Covenant to Deliver Records.  All memoranda, notes, records and other
documents made or compiled by EMPLOYEE, or made available to EMPLOYEE during the
term of this Agreement concerning the business of COMPANY, shall be and remain
COMPANY's property and shall be delivered to COMPANY upon the termination of
this Agreement or at any other time on request. 

6.4  Covenant Not To Recruit.  EMPLOYEE shall not, during the term of this
Agreement and for a period of one (1) year following termination of this
Agreement, directly or indirectly, either on EMPLOYEE's own behalf, or on behalf
of any other individual or entity, solicit, interfere with, induce (or attempt
to induce) or endeavor to entice away any employee associated with COMPANY to
become affiliated with him or any other individual or entity. 

7.         CERTAIN RIGHTS OF COMPANY

7.1  Announcement.  COMPANY shall have the right to make public announcements
concerning the execution of this Agreement and certain terms thereof. 

7.2  Use of Name, Likeness and Biography.  COMPANY shall have the right (but not
the obligation) to use, publish and broadcast, and to authorize others to do so,
the name, approved likeness and approved biographical material of EMPLOYEE to
advertise, publicize and promote the business of COMPANY and its affiliates, but
not for the purposes of direct endorsement without EMPLOYEE's consent.  An
"approved likeness" and "approved biographical material" shall be, respectively,
any photograph or other depiction of EMPLOYEE, or any biographical information
or life story concerning the professional career of EMPLOYEE. 

 

11

--------------------------------------------------------------------------------



 

7.3  Right to Insure.  COMPANY shall have the right to secure in its own name,
or otherwise, and at its own expense, life, health, accident or other insurance
covering EMPLOYEE, and EMPLOYEE shall have no right, title or interest in and to
such insurance.  EMPLOYEE shall assist COMPANY in procuring such insurance by
submitting to examinations and by signing such applications and other
instruments as may be required by the insurance carriers to which application is
made for any such insurance.

8.         ASSIGNMENT

Neither party may assign or otherwise dispose of its rights or obligations under
this Agreement without the prior written consent of the other party except as
provided in this Section.  COMPANY may assign and transfer this Agreement, or
its interest in this Agreement, to any affiliate of COMPANY or to any entity
that is a party to a merger, reorganization, or consolidation with COMPANY, or
to a subsidiary of COMPANY, or to any entity that acquires substantially all of
the assets of COMPANY or of any division with respect to which EMPLOYEE is
providing services (providing such assignee assumes COMPANY's obligations under
this Agreement).  EMPLOYEE shall, if requested by COMPANY, perform EMPLOYEE's
duties and Services, as specified in this Agreement, for the benefit of any
subsidiary or other affiliate of COMPANY.  Upon assignment, acquisition, merger,
consolidation or reorganization, the term "COMPANY" as used herein shall be
deemed to refer to such assignee or successor entity.  EMPLOYEE shall not have
the right to assign EMPLOYEE's interest in this Agreement, any rights under this
Agreement, or any duties imposed under this Agreement, nor shall EMPLOYEE or her
spouse, heirs, beneficiaries, executors or administrators have the right to
pledge, hypothecate or otherwise encumber EMPLOYEE's right to receive
compensation hereunder without the express written consent of COMPANY.  

9.         RESOLUTION OF DISPUTES

In the event of any dispute arising out of or in connection with this Agreement
or in any way relating to the employment of EMPLOYEE which leads to the filing
of a lawsuit, the parties agree that venue and jurisdiction shall be in Santa
Barbara County, California.  The prevailing party in any such litigation shall
be entitled to an award of costs and reasonable attorneys' fees to be paid by
the losing party.

10.       GENERAL PROVISIONS

10.1  Notices.  Notice under this Agreement shall be sufficient only if
personally delivered by a major commercial paid delivery courier service or
mailed by certified or registered mail (return receipt requested and postage
pre-paid) to the other party at its address set forth in the signature block
below or to such other address as may be designated by either party in writing. 
If not received sooner, notices by mail shall be deemed received five (5) days
after deposit in the United States mail.

 

12

--------------------------------------------------------------------------------



 

10.2  Agreement Controls.  Unless otherwise provided for in this Agreement, the
COMPANY's policies, procedures and practices shall govern the relationship
between EMPLOYEE and COMPANY.  If, however, any of COMPANY's policies,
procedures and/or practices conflict with this Agreement (together with any
amendments hereto), this Agreement (and any amendments hereto) shall control.

10.3  Amendment and Waiver.  Any provision of this Agreement may be amended or
modified and the observance of any provision may be waived (either retroactively
or prospectively) only by written consent of the parties.  Either party's
failure to enforce any provision of this Agreement shall not be construed as a
waiver of that party's right to enforce such provision.

10.4  Governing Law.  This Agreement and the performance hereunder shall be
interpreted under the substantive laws of the State of California.

10.5  Force Majeure.  Either party shall be temporarily excused from performing
under this Agreement if any force majeure or other occurrence beyond the
reasonable control of either party makes such performance impossible, except a
Disability as defined in this Agreement, provided that the party subject to the
force majeure provides notice of such force majeure at the first reasonable
opportunity.  Under such circumstances, performance under this Agreement which
related to the delay shall be suspended for the duration of the delay provided
the delayed party shall resume performance of its obligations with due diligence
once the delaying event subsides.  In case of any such suspension, the parties
shall use their best efforts to overcome the cause and effect of such
suspension.

10.6  Remedies.  EMPLOYEE acknowledges that because of the nature of COMPANY's
business, and the fact that the services to be performed by EMPLOYEE pursuant to
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character which give them a peculiar value, a breach of this
Agreement shall cause substantial injury to COMPANY for which money damages
cannot reasonably be ascertained and for which money damages would be
inadequate.  EMPLOYEE therefore agrees that COMPANY shall have the right to
obtain injunctive relief, including the right to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, in
addition to any other remedies that COMPANY may have.

10.7  Severability.  If any term, provision, covenant, paragraph, or condition
of this Agreement is held to be invalid, illegal, or unenforceable by any court
of competent jurisdiction, that provision shall be limited or eliminated to the
minimum extent necessary so this Agreement shall otherwise remain enforceable in
full force and effect.

10.8  Construction.  Headings and captions are only for convenience and shall
not affect the construction or interpretation of this Agreement.  Whenever the
context requires, words, used in the singular shall be construed to include the
plural and vice versa, and pronouns of any gender shall be deemed to include the
masculine, feminine, or neuter gender.

 

13

--------------------------------------------------------------------------------



 

10.9  Counterpart Copies.  This Agreement may be signed in counterpart copies,
each of which shall represent an original document, and all of which shall
constitute a single document.

10.10 No Adverse Construction.  The rule that a contract is to be construed
against the party drafting the contract is hereby waived, and shall have no
applicability in construing this Agreement or the terms hereof. 

10.11 Entire Agreement.  With respect to its subject matter, namely, the
employment by COMPANY of EMPLOYEE, this Agreement (including the documents
expressly incorporated therein, such as the Employee Confidentiality Agreement),
contains the entire understanding between the parties, and supersedes any prior
agreements, understandings, and communications between the parties, whether
oral, written, implied or otherwise, including, but not limited to, the original
offer of employment letter.

10.12 Assistance of Counsel.  EMPLOYEE expressly acknowledges that she was given
the right to be represented by counsel of her own choosing in connection with
the terms of this Agreement.

The parties execute this Agreement as of the date stated below:

EMPLOYEE/DATE

MENTOR CORPORATION/DATE /s/ Cathy Ullery By /s/ Joshua Levine Cathy Ullery/Date
Joshua Levine/Date   President/CEO   Mentor Corporation    

 

 

NOTICE ADDRESS 

NOTICE ADDRESS:

2591 Deer Hill Lane

201 Mentor Drive

Solvang, California 93463

Santa Barbara, California 93111

 

14